Citation Nr: 1119762	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the skin with metastasis to regional lymph node within right neck and multiple basal cell carcinomas of the skin (claimed as skin cancer from burns and asbestos), to include residuals of radiation treatments.

2.  Entitlement to service connection for residuals of surgery to lymph nodes and ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty, as a member of the Merchant Marines, from July to December of 1943, and from June 1944 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained burn injuries to the areas around his face and neck during his active duty service.  He further asserts that currently diagnosed squamous cell carcinoma with metastasis into the lymph node of the right neck, multiple basal cell carcinomas of the skin, residuals from radiation treatments of his claimed carcinomas, and residuals of surgery on his lymph nodes and ear are all etiologically related to his reported in-service burn injuries.

A post-service medical history of squamous cell carcinoma beginning in August of 1979 is well-documented in the claims file.  These records show ongoing treatment for squamous cell carcinoma through 1996.  Such treatment included a course of radiation therapy in September 1993 and multiple surgeries in the period from 1993 to 1996.  Radiation oncology studies from June to August 1996 revealed recurring squamous cell carcinoma located in the right side of the Veteran's neck.  Under the circumstances, the outcome of the Veteran's claims appears to hinge largely upon a determination of whether the Veteran's squamous cell carcinoma is etiologically related to an injury or illness incurred during his active duty service.
Efforts to obtain the Veteran's service treatment records revealed that those records are fire-related (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  Various follow-up efforts made by the RO with NPRC and the United States Coast Guard's National Maritime Center were unsuccessful in locating the Veteran's service treatment records.  In a completed NA Form 13055 the Veteran reported that he was treated for his burn injuries in the time frame from 1944 to 1946 at Marine Hospital in Baltimore, Maryland.  

Subsequent correspondence in the claims file shows that the Veteran has expended his own efforts to locate his service treatment records and Marine Hospital treatment records.  These efforts appear to have been largely unsuccessful.  In a December 2007 letter, the Veteran reported that Marine Hospital no longer exists and that he is unaware of the whereabouts of his records for treatment at that facility.  An August 2008 response letter from the United States Coast Guard, however, indicates that to the extent that the Veteran received treatment at "a U.S. Public Health Service facility," records for such treatment would be available at the Gillis W. Long Hansen's Disease Center.  Complete contact information for that agency is provided in the letter.

To date, no documented efforts have been made by VA to obtain either the Veteran's service treatment records or Marine Hospital treatment records through the Gillis W. Long Hansen's Disease Center.  Such records are likely to be relevant to the issue of whether the Veteran's claimed disorders are etiologically related to his active duty service.  Accordingly, the RO should undertake efforts to obtain the Veteran's service treatment records and Marine Hospital treatment records through the Gillis W. Long Hansen's Disease Center.  38 C.F.R. § 3.159(c)(2).

Following the completion of efforts to obtain such records, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed disorders.  38 C.F.R. § 3.159(c)(4).  Such action is consistent with VA's "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine in the possible absence of service treatment records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for squamous cell carcinoma of the skin with metastasis to regional lymph node within right neck and multiple basal cell carcinomas of the skin (claimed as skin cancer from burns and asbestos), to include residuals of radiation treatments, and service connection for residuals of surgery to neck lymph nodes and ear.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain his service treatment records and Marine Hospital treatment records from  Gillis W. Long Hansen's Disease Center.

2.  The RO should contact Gillis W. Long Hansen's Disease Center and obtain the Veteran's service treatment records and records of treatment from 1944 to 1946 at Marine Hospital in Baltimore, Maryland.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a VA examination to determine the etiology of his squamous cell carcinoma of the skin with metastasis to regional lymph node within right neck and multiple basal cell carcinomas of the skin (claimed as skin cancer from burns and asbestos), any residuals that have resulted from radiation treatment for that condition, and any residuals that have resulted from surgery to his lymph nodes and ear.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's squamous cell carcinoma of the skin is etiologically related to any in-service injury or illness, including exposure to asbestos or in-service burn injuries to the head, face, or neck areas.  The VA examiner is also requested to provide a diagnosis(es) corresponding to any residuals that have at least as likely as not resulted from the Veteran's treatment for his squamous cell carcinoma, including radiation therapy and surgeries.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and applicable medical principles.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for squamous cell carcinoma of the skin with metastasis to regional lymph node within right neck and multiple basal cell carcinomas of the skin (claimed as skin cancer from burns and asbestos), to include residuals of radiation treatments, and, service connection for residuals of surgery to lymph nodes and ear, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

